Exhibit 10.2


COMPENSATION SUMMARY
(AS REPORTED IN HERSHEY FOODS CORPORATION’S
CURRENT REPORT ON FORM 8-K, FILED
FEBRUARY 18, 2005)

        Base Salaries. On February 14, 2005, the Compensation and Executive
Organization Committee (“Committee”) of the Board of Directors of Hershey Foods
Corporation (the “Company”) approved the base salaries of the executive officers
named in the Company’s 2004 Proxy Statement (“Named Executive Officers”) other
than R. H. Lenny, Chairman of the Board, President and Chief Executive Officer,
and on February 15, 2005, the Committee recommended to the Company’s independent
directors as a group the base salary for Mr. Lenny, as follows:

           Name                      Base Salary            R. H. Lenny    
$1,070,000         R. Brace           $   380,000           F. Cerminara    
$   428,000         B. H. Snyder     $   422,100          D. J. West         
$   450,000        

        The independent directors as a group approved the recommended base
salary for Mr. Lenny on February 15, 2005. Base salaries are effective as of
January 1, 2005.

        2004 Annual Incentive Program (AIP) Award. On February 14, 2005, the
Committee approved AIP awards for 2004 under the Company’s Key Employee
Incentive Plan (the “Incentive Plan”) for the Named Executive Officers other
than Mr. Lenny, and on February 15, 2005, the Committee recommended to the
independent directors as a group an AIP award for Mr. Lenny, payable in cash, as
follows:

           Name           Annual    
       Incentive Award             R. H. Lenny     $2,425,000         R.
Brace           $   309,173           F. Cerminara     $   446,674         B. H.
Snyder     $   416,842          D. J. West          $   445,884        

        The independent directors as a group approved the recommended award for
Mr. Lenny on February 15, 2005.

        Also on February 14, 2005, the Committee approved the target grants for
a 2005 AIP award for executive officers other than Mr. Lenny, and on February
15, 2005, the Committee recommended to the independent directors as a group a
target grant for Mr. Lenny’s 2005 AIP award. For executive officers

--------------------------------------------------------------------------------

other than Mr. Lenny, the final award is the product of the executive officer’s
base salary, the applicable target percentage and a performance score calculated
as the sum of a corporate performance score and an individual score. The
corporate performance objectives for executive officers other than Mr. Lenny are
based on earnings per share-diluted, consolidated net sales and consolidated
economic return on invested capital. The range of the target percentages of base
salary used in the 2005 AIP target grants for executive officers other than Mr.
Lenny is 50% to 70%. For Mr. Lenny, the Committee recommended to the independent
directors that his final award be based on his performance against certain
corporate and individual objectives. Mr. Lenny’s 2005 AIP corporate objectives
are based on consolidated net sales, operating income, earnings per
share-diluted, consolidated economic return on invested capital and free cash
flow. The Committee recommended that Mr. Lenny’s target maximum award for 2005
be set at the maximum award level available to executive officers under the
Incentive Plan, and waived the maximum AIP award specified in Mr. Lenny’s March
12, 2001 Employment Agreement. At the end of the performance period, the
Committee will review Mr. Lenny’s actual performance against his 2005 objectives
and recommend to the independent directors an award which, based upon such
performance, may be at or below the target maximum award. The independent
directors as a group approved the Committee’s recommended 2005 AIP target grant
for Mr. Lenny on February 15, 2005.

        Performance Stock Unit (PSU) Awards for the 2002-2004 Cycle. On February
14, 2005, the Committee approved PSU awards under the Incentive Plan for the
Named Executive Officers other than Mr. Lenny, and on February 15, 2005, the
Committee recommended to the independent directors as a group a PSU award under
the Incentive Plan for Mr. Lenny, as follows:

            Name             Performance
           Stock Unit Award            R. H. Lenny     $3,105,699         R.
Brace           $   575,691           F. Cerminara     $   848,386          B.
H. Snyder     $   499,942         D. J. West         $   515,092        

        The independent directors as a group approved the recommended PSU award
for Mr. Lenny on February 15, 2005. The Committee approved the deferral of Mr.
Lenny’s PSU award in units representing shares of Company Common Stock and
approved deferral of awards to Messrs. Brace, Cerminara and Snyder in cash under
the terms of the Company’s Deferred Compensation Plan.

        Also on February 14, 2005, the Committee approved contingent target
grants of PSUs under the Incentive Plan for executive officers other than Mr.
Lenny, and on February 15, 2005, the Committee recommended to the independent
directors as a group a contingent target grant of PSUs under the Incentive Plan
for Mr. Lenny, for the 2005-2007 PSU performance cycle. PSU grants are based
upon a percentage of the executive officer’s base salary and are earned based
upon the Company’s performance relative to certain performance objectives over
the three-year cycle. The performance objectives for the 2005-2007 performance
cycle are as follows: the Company’s earnings per share-diluted growth
(three-year compound annual growth rate) measured against the earnings per
share-diluted growth (three-year compound annual growth rate) of a peer group of
16 food, beverage and consumer packaged goods companies and the cumulative
three-year improvement in the Company’s economic return on invested

2

--------------------------------------------------------------------------------

capital measured against an internal target. The independent directors as a
group approved the Committee’s recommended contingent target PSU grant for Mr.
Lenny on February 15, 2005.

        Stock Option Grants. The Committee approved stock option grants under
the Incentive Plan for the executive officers other than Mr. Lenny, and
recommended to the independent directors as a group a stock option grant to Mr.
Lenny, all such grants to be effective February 15, 2005. The independent
directors as a group ratified the grant of stock options to Mr. Lenny on
February 15, 2005. Stock options were granted subject to certain Terms and
Conditions applicable to all stock options granted under the Incentive Plan,
which Terms and Conditions were filed as Exhibit 10.1 to the Company’s Current
Report on Form 8-K on February 18, 2005.

        Finally, on February 15, 2005, the independent directors as a group
approved the Committee’s recommendation to revise its policy regarding Mr.
Lenny’s use of the Company’s aircraft for non-business purposes. The new policy
removes dollar limitations applicable to such use and encourages such use by Mr.
Lenny to ensure confidentiality of information while traveling and to allow Mr.
Lenny more time to concentrate on the Company’s business, maximizing efficiency.

 

 

 

3

--------------------------------------------------------------------------------